United States Court of Appeals
                      For the First Circuit

No. 13-1070

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                    MARCELINO GUZMÁN-MONTAÑEZ,

                       Defendant-Appellant.



                           ERRATA SHEET

     The opinion of this Court issued on June 13, 2014 is amended
as follows:

     On page 2, lines 14-18, “We affirm the conviction and sentence
as to the felon in possession count. However, we reverse the
conviction and sentence as to the possession of a firearm in a
school zone count. We discuss Guzman's claims seriatim.” is
replaced with "We affirm the conviction as to the felon in
possession count. However, we reverse the conviction and sentence
as to the possession of a firearm in a school zone count. We
discuss Guzman's claims seriatim.”

     On Page 10, line 14, “Candelario-Silva” is replaced with
“Candelaria-Silva”.